Dismissed and Memorandum Opinion filed February 26, 2015.




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-14-00594-CV

  MOHAMED ALOUI D/B/A FSD FLOORS & REMODELING, Appellant
                                           V.
                            LINDA HOSFORD, Appellee

                 On Appeal from County Civil Court at Law No. 4
                              Harris County, Texas
                        Trial Court Cause No. 1036796

                   MEMORANDUM                      OPINION


         This is an appeal from a judgment signed January 17, 2014. The clerk’s
record was filed August 12, 2014. No reporter’s record was taken. No brief was
filed.

         On January 15, 2015, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before February 17, 2015, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                               PER CURIAM



Panel consists of Justices Jamison, Busby and Brown.




                                        2